Filed 10/5/20 P. v. Wohlfeil CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E072752

v.                                                                       (Super.Ct.No. SWF1707381)

MICHAEL ANTHONY WOHLFEIL,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Mark Mandio, Judge.

Affirmed.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B.

Lacy, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                   I. INTRODUCTION

       Defendant and appellant, Michael Wohlfeil, was convicted of second degree

robbery (Pen. Code, § 211, count 1);1 two counts of assault with a firearm (§ 245,

subd. (a)(2), counts 2 & 3); false imprisonment by violence (§ 237, subd. (a), count 4);

and dissuading a witness (§ 136.1, subd. (c), count 5). Additionally, the jury found true

special allegations that defendant intentionally discharged a firearm in the commission of

count 1, and his sentence included a 20-year prison enhancement in connection with that

finding (§ 12022.53, subd. (c)).

       On appeal, the only relief requested by defendant is that we remand the matter to

allow the trial court to exercise its discretion to impose a lesser, uncharged firearm

enhancement under the authority of section 12022.53, subdivision (h), and the

interpretation of that statute espoused in People v. Morrison (2019) 34 Cal.App.5th 217

(Morrison). We respectfully disagree with the reasoning set forth in Morrison and do not

believe the trial court has authority to impose a lesser, uncharged firearm enhancement

where the charged enhancement is found true and supported by substantial evidence.

Accordingly, we decline defendant’s request to remand the matter, and we affirm the

judgment.

                       II. FACTS AND PROCEDURAL HISTORY




       1   Undesignated statutory references are to the Penal Code.


                                              2
                                                                                             NOVEMBER CA
                                                                                                     **N
       In April 2017, G.F. and B.S. drove to the parking lot of a fast food restaurant with

the intent to meet C.S. and sell her heroin. When they arrived at the parking lot, C.S. met

them and climbed into the back seat of the vehicle. As G.F. turned to speak with C.S., he

felt a gun press against his neck through his open driver’s side window and heard a voice

tell him not to move. At trial, G.F. identified defendant as the person holding the gun.

       While holding the gun to G.F., defendant demanded money and argued with B.S.

At some point, defendant turned the gun toward B.S.; B.S. jumped out of the car and

began to run; and defendant fired the gun. Defendant then took a backpack that B.S. had

left in the car, as well as money from a wallet B.S. had also left. Defendant demanded

G.F. drive defendant and C.S. to a motel away from the scene, and G.F. complied out of

fear. After dropping the two off at the motel, G.F. drove away as fast as he could.

       As a result of this incident, defendant was convicted of second degree robbery

(§ 211, count 1); two counts of assault with a firearm (§ 245, subd. (a)(2), counts 2 & 3);

false imprisonment by violence (§ 237, subd. (a), count 4); and dissuading a witness

(§ 136.1, subd. (c), count 5). Additionally, the jury found true special allegations that

defendant intentionally discharged a firearm in the commission of count 1 (§ 12022.53,

subd. (c)), and that he personally used a firearm in the commission of count 4 (§ 12022.5,

subd. (a)).




                                              3
       The trial court sentenced defendant to a total of 29 years in state prison.2 This

sentence included a 20-year enhancement for violation of section 12022.53, subdivision

(c). Defendant requested the trial court exercise its discretion to strike the enhancement

in the interests of justice pursuant to section 12022.53, subdivision (h), but the trial court

expressly declined to strike the enhancement. Defendant also inquired whether the court

had the authority to reduce the enhancement to the 10-year penalty found in the same

statute.3 The court indicated that it had the authority to impose the enhancement or strike

it, but it lacked the authority to reduce it to the 10-year enhancement.

                                     III. DISCUSSION

       Defendant’s only claim on appeal is that this matter must be remanded to allow the

trial court to exercise its discretion to potentially impose a lesser, uncharged firearm

enhancement in place of the 20-year enhancement imposed pursuant to section 12022.53,

subdivision (c). Defendant, relying on Morrison, claims the trial court has the authority

to do so under section 12022.53, subdivision (h). We respectfully disagree with the



       2 Specifically, the trial court imposed the midterm of three years for the robbery
of B.S. on count 1 (§ 211), enhanced by 20 years for the intentional discharge of a
firearm (§ 12022.53, subd. (c)); a concurrent term of three years for the assault of B.S. on
count 2 (§ 245, subd. (a)(2)); a consecutive term of one year, representing one-third the
midterm for the assault of G.F. on count 3 (§ 245, subd. (a)(2)); a consecutive term of
eight months, representing one-third the midterm for the false imprisonment of G.F. on
count 4 (§ 237, subd. (a)), enhanced by one year four months for the use of a firearm
(§ 12022.5, subd. (a)); and a consecutive term of three years, representing the midterm
for dissuading a witness on count 5 (§ 136.1, subd. (c)).

       3  Section 12022.53(b) provides for a 10-year enhancement where a person
personally uses a firearm in the commission of specified felonies.


                                              4
reasoning set forth in that opinion, conclude that the statute does not afford any such

discretion, and affirm the judgment.

        Section 12022.53 provides three different sentence enhancements for the personal

use of a firearm in the commission of enumerated offenses: a 10-year enhancement for

the personal use of a firearm (§ 12022.53, subd. (b)); a 20-year enhancement for the

personal and intentional discharge of a firearm (§ 12022.53, subd. (c)); and a 25-year-to-

life enhancement for the personal and intentional discharge of a firearm causing great

bodily injury or death (§ 12022.53, subd. (d)). Recently, the Legislature amended the

statute to include the following: “The court may, in the interest of justice pursuant to

Section 1385 and at the time of sentencing, strike or dismiss an enhancement otherwise

required to be imposed by this section. . . . ” (§ 12022.53, subd. (h); Stats. 2017, ch. 682,

§ 2.)

        In Morrison, our colleagues in the First District concluded that the amended

statute’s authority to “strike or dismiss” should be interpreted to include authority for a

trial court to exercise discretion to impose a lesser included, uncharged enhancement in

the interests of justice under section 1385, notwithstanding a finding by the trier of fact in

support of a greater, charged enhancement. (Morrison, supra, 34 Cal.App.5th at pp. 222-

223.)

        Multiple Courts of Appeal have since disagreed with this interpretation (People v.

Tirado (2019) 38 Cal.App.5th 637, review granted Nov. 13, 2019, S257658; People v.

Garcia (2020) 46 Cal.App.5th 786, review granted June 10, 2020, S261772), and this

court has expressly done so on more than one occasion (People v. Yanez (2020)


                                              5
44 Cal.App.5th 452, 457-460, review granted Apr. 22, 2020, S260819; People v. Valles

(2020) 49 Cal.App.5th 156, 164-167, review granted July 22, 2020, S262757).

       Because our Supreme Court has granted review to resolve this split in authority,

we need not discuss at length the differing interpretations regarding the scope of the trial

court’s authority under section 12022.53, subdivision (h). As we explained in People v.

Yanez, we believe the words “strike” or “dismiss,” as used in sections 12022.53,

subdivision (h), and 1385, give the trial court discretionary authority to either impose the

enhancement or relieve the defendant of the consequences of the enhancement. (People

v. Yanez, supra, 44 Cal.App.5th at pp. 458-460.) We do not believe the statute affords a

trial court discretion to impose a lesser included, uncharged enhancement in the interests

of justice, where the trier of fact has found true a greater, charged enhancement supported

by evidence in the record. (Id. at p. 460) Defendant’s briefs have not provided any

substantively new arguments for our consideration, and we see no reason to depart from

this court’s prior interpretation of section 12022.53, subdivision (h).

       Here, the People charged defendant with a sentencing enhancement pursuant to

section 12022.53, subdivision (c), and the jury found those allegations true. There is no

suggestion that the jury’s verdict was unsupported by either the law or the evidence, as

would justify the imposition of a lesser offense. When asked to strike the enhancement in

the interest of justice under section 12022.53, subdivision (h), the trial court expressly

declined to exercise its discretion to do so. Because we reach a conclusion contrary to

that in Morrison, we decline to remand the matter for resentencing on the ground the trial




                                              6
court has additional, unexercised discretion to impose a lesser, uncharged enhancement.4

                                   IV. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               FIELDS
                                                                                          J.
We concur:



McKINSTER
                Acting P. J.



RAPHAEL
                          J.




       4  Further, because we do not believe Morrison affords authority for the trial court
to impose a lesser, uncharged enhancement, we need not address defendant’s arguments
regarding forfeiture of the issue; ineffective assistance of counsel for failure to request
relief on such grounds; or the question of whether remand would be an idle act on this
record.


                                             7